EXHIBIT 99.1 FORIMMEDIATERELEASE MediaContacts: AirTran Airways July 22, 2009 Christopher White (Media) Jason Bewley (Investor Relations) AirTran Holdings, Inc. Reports Strong Net Income of $78.4 Million in Second Quarter - Record Year to Date Operating Profit of $113.9 Million - ORLANDO, Fla., July/PRNewswire-FirstCall/ AirTran Holdings, Inc., (NYSE: AAI), the parent company of AirTran Airways, Inc., today reported net income of $78.4 million or $0.56 per diluted share for the second quarter of 2009.This represents a $93.3 million improvement over the same quarter of 2008, reversing a net loss of $14.8 million or $0.14 per diluted share. Operating income during the second quarter was $66.2 million.Year-to-date, the Company has achieved record operating income of $113.9 million, resulting in an operating margin of 9.9 percent, AirTran’s best first half performance since 2001.Load factors were at all time highs of 80.7 percent for the quarter and 78.6 percent year-to-date. Included in net income for the second quarter were $31 million of unrealized gains on the Company’s future fuel hedge portfolio, $3.3 million of gains on extinguishment of debt, net of tax, and a $2.4 million write-off of capitalized interest on the disposition of aircraft.Excluding these items, the economic net income for the second quarter of 2009 was $46.6 million or $0.34 per diluted share. "We are proud of the continued extraordinary performance of our 8,500 dedicated Crew Members from coast to coast, and we are delighted to report significantly improved financial results as reflected by our strong quarterly net income," said Bob Fornaro, AirTran Airways' chairman, president and chief executive officer. "We remain committed to providing low fares and a superior product that our loyal passengers value.” During the second quarter, AirTran Airways continued to add service from its principal operating locations of Atlanta, Baltimore, Milwaukee, and Orlando as well as initiating new service to Allentown, Pa., Asheville, N.C., Atlantic City, N.J., Branson, Mo., Charleston, W.Va., and Knoxville, Tenn. Specifically, the Company increased capacity in Milwaukee by over 30 percent as compared to last year and is now the second largest airline serving Milwaukee and its surrounding communities, including Northern Illinois. “We are extremely pleased with our customers’ response to AirTran’s expanded network services and particularly to our growth in Milwaukee,” said Kevin Healy, senior vice president of marketing and planning for AirTran Airways. “It is clear that our industry-leading combination of low fares and high-quality amenities, such as new Boeing jets, Business Class, and Inflight Wi-Fi on every flight, is highly valued by our customers across our network.” AirTran Airways was among the first airlines to react to the changing economic environment in 2008 through a series of proactive initiatives, which included reducing and reallocating capacity, enhancing liquidity, selling and deferring aircraft, and unwinding fuel hedges.“Our year-to-date results continue to reflect the rewards of the many difficult decisions we made as a Company last year,” said Arne Haak, senior vice president of finance, treasurer and chief financial officer for AirTran Airways. “The combination of reduced capacity, lower fuel prices, and the lowest cost structure of any major airline allows us to compete effectively in what remains a challenging and uncertain economy.” AirTran Reports Strong Net Income Page Two Other highlights of AirTran Airways' accomplishments in the second quarter and to date include: · AirTran is the first and only major airline to equip each and every aircraft with high-speed Inflight Wi-Fi service. · Ranked #1 among all low-cost carriers for the second consecutive year in the Airline Quality Rating (www.aqr.aero). This is the fifth consecutive year AirTran ranked third or higher for quality among all U.S. carriers in this prestigious rating. · Launched service to six new markets: Allentown, Pa., Asheville, N.C., Atlantic City, N.J., Branson, Mo., Charleston, W.Va., and Knoxville, Tenn. · Added five new destinations to our Orlando schedule for a total of 35, which represents more destinations served from Orlando than any other airline. · Increased capacity by more than 30 percent year-over-year in Milwaukee. Now offering 235 weekly departures, including new service to Denver, Minneapolis, Minn. and St. Louis. · Repurchased $29.2 million of our outstanding 7% debt securities year-to-date. · Partnered with comedian Mark Malkoff in a Gogo Inflight Wi-Fi campaign that resulted in more than 80 million media impressions and set a new Guinness World Record for most flight segments flown on a commercial aircraft during a 30-day period. AirTran Holdings, Inc. will conduct a conference call to discuss the quarter's results today at 9:00 a.m. EDT. A live broadcast of the conference call will be available via the Internet in the investor relations section at www.airtran.com. AirTran Airways, a subsidiary of AirTran Holdings, Inc. (NYSE: AAI) and a Fortune 1000 company, has been ranked the number one low cost carrier in the Airline Quality Rating study for the past two years. AirTran is the only major airline with Gogo Inflight Internet on every flight and offers coast-to-coast service on North America’s newest all-Boeing fleet. Its low-cost, high-quality product also includes assigned seating, Business Class and complimentary XM Satellite Radio on every flight. To book a flight, visit www.airtran.com. Editor's note: Statements regarding the Company's operational and financial success, business model, expectation about future success, improved operational performance and our ability to maintain or improve our low costs are forward-looking statements and are not historical facts. Instead, they are estimates or projections involving numerous risks or uncertainties, including but not limited to, consumer demand and acceptance of services offered by the Company, the Company's ability to maintain current cost levels, fare levels and actions by competitors, regulatory matters and general economic conditions. Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company's SEC filings, including but not limited to the Company's annual report on Form 10-K for the year ended December 31, 2008. The Company disclaims any obligation or duty to update or correct any of its forward-looking statements. Media Contacts:AirTran Airways Christopher White (Media)
